DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 06/15/2022 Amendments/Arguments, which directly amended claims 1-2, 4-19, 21-34; and traversed the rejections of the claims of the 03/15/2022 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-2, 4-19, and 21-34 are allowed.
Regarding claims 1 and 18, a system and method for detecting and localizing Unmanned Arial Vehicles as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,539,679 discloses a method of detecting an unknown signal and estimating a source location of the unknown signal using aircraft based on an automatic dependent surveillance-broadcast (ADS-B) system.  The method includes a first step for obtaining from a plurality of airborne aircrafts provided with a network system, an aircraft signal transmitted to neighboring aircraft.  The method further includes a second step for detecting, by one of the plurality of aircraft, a presence of the unknown signal in the aircraft signal based on one of a time difference of arrival (TDOA) method, a time of arrival (TOA) method, and an angle of arrival (AOA) method.  The method further includes a third step for estimating the source location of the unknown signal and a fourth step for transmitting unknown signal generation information and the source to neighboring aircraft and the ATC through a flight information services-broadcast (FIS-B).

US 10,466,336 discloses systems and techniques for determining emitter locations.  First information is obtained from a sensing device at a first time.  The first information corresponds to a radio signal received at the device from a candidate location.  The device is at a first location at the first time.  Second information is obtained from the device at a second time.  The second information corresponds to a radio signal received at the device from the candidate location.  The device is at a second location at the second time.  A system determines that a pattern is in each of the first and second information and determines relationships between the candidate location and the device at each first and second location.  The system obtains inverses of the relationships and determines estimates of the received radio signals based on the information and inverses.  The system measures or estimates energy emitted from the candidate location based on the estimates.
US 9,661,604 discloses systems and techniques for determining emitter locations.  First information corresponding to a radio signal received at a first sensing device from a candidate location is obtained.  Second information corresponding to a radio signal received at a second sensing device from the candidate location is obtained.  A first relationship between the first sensing device and the candidate location and a second relationship between the second sensing device and the candidate location are determined.  A first inverse and a second inverse of respectively the first and second relationships are obtained.  A first estimate of the radio signal at the first sensing device is determined from the first information and the first inverse.  A second estimate of the radio signal at the second sensing device is determined from the second information and the second inverse.  Energy emitted from the candidate location is measured based on the first estimate and the second estimate.

US 9,285,456 discloses a system and a method for locating at least one target using an array of transceivers or sensors, in which at least a portion has a known geographic location, each comprising data processing means implementing at least one algorithm  for locating a target, means for transmitting/receiving a signal that decreases with the distance, the sensor array covering at least one geographic area or area, characterized in that they implement for each instant an exchange of data or similarity data between the sensors and a leading sensor, and a distribution determination of the probability of the location of the target using at least one regression algorithm on the basis of the similarity data.

US 7,714,782 discloses an invention wherein in the context of array sensors such as radar, sonar, and communications receiver arrays, the present invention exploits the geometry phase components of radiated wavefronts associated with the signals of interest in order to reduce the bandwidth requirements for DOA and beamforming processing.  Additionally, geometry phase is exploited in order to effectively increase the resolution of an array without changing the size of its physical footprint or the number of array elements.  Other embodiments of the invention include the use of virtual array elements for increase in effective array size.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646